Citation Nr: 0503157	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from February 27, 1979, to 
September 26, 1979, with additional unverified service in the 
United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) the Winston-Salem, North Carolina.

In November 2004, the veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO in Winston-Salem, North Carolina.  A transcript of 
that hearing is of record.  At the hearing, the veteran 
submitted additional evidence for which she has provided 
written waiver of RO review under 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran contends that she now suffers from PTSD as a 
result of a sexual assault during her period of active duty 
in Germany in July 1979.  The veteran maintains that she was 
raped while stationed in Germany, but she did not report the 
incident due to fear of personal harm.  However, the Board 
finds that additional development is required before it can 
adjudicate this claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2004).  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
his or her account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, mental health counseling 
centers, hospitals or physicians; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2004).  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

A review of the record shows that the veteran arrived in 
Germany on June 30, 1979; while there, she was assigned to 
the C Company, 45th Medical Battalion.  Of record is the 
report of a psychiatric evaluation, conducted July 23, 1979, 
indicating that the veteran was referred for evaluation of 
her inability to adjust to military life, and because she 
reported hallucinations and depression.  It was noted that 
she attempted to get discharged in BCT and AIT but was 
convinced to try a little longer.  She stated that she did 
not like the military in general, and she did not like her 
present duty assignment.  Following a mental status 
examination, it was noted that the veteran appeared to be an 
immature individual who did not possess the characterological 
strengths necessary for her to be a continuously effective 
soldier.  It was recommended that the veteran be 
administratively discharged from active duty.  

The veteran's application for service connection for PTSD was 
received in May 2002.  Submitted in support of the claim was 
a statement from her former husband who indicated that he and 
the veteran met in the spring of 1997 and were married in the 
spring of 1998.  He noted that the veteran informed him of 
the sexual assault prior to their marriage and that she 
tended to become angry and hostile when he touched her.  He 
reported that they were separated within 8 months of being 
married.  

Medical records from the Vet Center, dated from April to June 
2002, indicate that the veteran received a psychological 
evaluation and counseling.  On evaluation in April 2002, the 
veteran indicated that, upon arriving in Germany, a sergeant 
started harassing her in the cafeteria.  One day, she was 
informed that the Sergeant wanted to see her; she went to his 
room, and was raped by force.  A few weeks later, she took an 
overdose of aspirin, and was hospitalized for observation.  
The veteran indicated that she never told anyone about the 
incident until she was married.  She also told her sister.  
The records indicate that the veteran subsequently attended 
the rape/crisis group.  During a clinical visit at the VA 
Medical Center in Salisbury, in July 2003, the veteran denied 
being sexually assaulted or raped.

The RO's denial of service connection was based on the fact 
that PTSD was not shown.  However, subsequent treatment 
records from the VA outpatient clinic reveal a diagnosis of 
PTSD.  Significantly, during a clinical visit in November 
2004, it was noted that the veteran provided written 
documentation of rape.  The veteran indicated that she was 
initially very proud of being in the military, but she saw 
women trying to commit suicide due to excessive harassment 
(people telling them they didn't belong there).  She, 
herself, was raped at her first duty station by her superior.  
On mental status examination, she displayed contained 
tearfulness when alluding to the rape.  The assessment was 
PTSD, chronic.  The Board notes that while the evidence 
establishes a diagnosis of PTSD, there is no medical opinion 
regarding the etiology of the disorder.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103(d); 38 
C.F.R. § 3.159(c)(4).  In this case, the veteran has not been 
afforded a VA examination for compensation purposes.  In 
light of the VCAA, the Board finds that the veteran should be 
afforded a VA psychiatric examination.  The examiner should 
be requested to review the record and provide an opinion as 
to whether the evidence indicates that a personal assault 
occurred in service, and if so, comment on whether the 
veteran's claimed history of sexual assault in service cause 
or contributed to any Axis I diagnosis, including PTSD.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated her for any psychiatric 
problems since her discharge from 
service.  The RO should obtain pertinent 
records from all sources identified.  

2.  Thereafter, the veteran should be 
afforded a psychiatric examination.  The 
claims file should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file, examination of the 
appellant, and receipt of all test 
results, the examiner should render an 
opinion as to whether the veteran was 
sexually assaulted in service.  If it is 
determined that a sexual assault occurred 
in service, the examiner should comment 
on whether the sexual assault in service 
either caused or contributed to her 
current psychiatric symptoms, including 
PTSD.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  A reasonable period of time for 
a response should be afforded.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

